KRUEGER, Judge.
Appellant was convicted of drunk driving and by the jury fined the sum of $50.00, and from a judgment thereunder he appeals.
This cause was tried on August 3, 1949, and judgment rendered on the same date. Notice of appeal was entered of record August 24, 1949, and the amount of bond was fixed at the sum of $150.00.
*99It is now made known to this court that neither a recognizance nor an appeal bond has been entered into by the appellant, and that he is not confined in jail. The state’s attorney moves to dismiss the appeal. See Art. 830, note 2. Vernon’s Ann. C. C. P., Vol. 3, and cases cited; also Grant v. State, 110 Tex. Cr. R. 9, 7 S. W. (2d) 90; and Tristan v. State, 112 Tex. Cr. R. 682, 16 S. W. (2d) 1081.
The motion is granted and the appeal is dismissed.
Opinion approved by the court.